 Case 1:17-cv-01067-JTN-SJB ECF No. 73 filed 09/02/20 PageID.604 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 JEROME M. HAILEY,

        Plaintiff,
                                                                  Case No. 1:17-cv-1067
 v.
                                                                  HON. JANET T. NEFF
 HEIDI WASHINGTON, et al.,

        Defendants.
 ____________________________/


      ORDER REFERRING CASE FOR APPOINTMENT OF PRO BONO COUNSEL

       In contemplation of trial proceedings:

       IT IS HEREBY ORDERED that this matter is referred to Magistrate Judge Ray Kent

solely for the purpose of appointment of counsel and related procedural matters pursuant to the

Pro Bono Plan of the United States District Court for the Western District of Michigan. See W.D.

Mich. Admin. Order Nos. 07-003 and 07-016.

       IT IS FURTHER ORDERED that all proceedings in this matter are stayed pending the

appointment of counsel. Following the appointment of counsel, a conference will be held to

determine future case scheduling.

       IT IS SO ORDERED.



Dated: September 2, 2020                                     /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
